          Case 1:18-cv-09936-LGS Document 112 Filed 09/10/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
                                                                                                  09/10/2019
 JANE DOE, LUKE LOE, RICHARD ROE, and
 MARY MOE, individually and on behalf of all
 others similarly situated,
                                     Plaintiffs,
                 v.                                          No. 1:18-cv-09936-LGS
 THE TRUMP CORPORATION, DONALD J.
 TRUMP, in his personal capacity,
 DONALD TRUMP JR., ERIC TRUMP and
 IVANKA TRUMP,
                                   Defendants.


                                       PROTECTIVE ORDER

     LORNA G. SCHOFIELD, United States District Judge:

         The Court having found that good cause exists for the issuance of an appropriately tailored
 protective order, and the parties having stipulated to the following provisions, it is hereby
 ORDERED that any person subject to this Order—including without limitation the parties to the
 action; their attorneys, representatives, employees, agents, experts, and consultants, acting as such; all
 third parties providing discovery in this action; and all other interested persons with actual or
 constructive notice of this Order—shall adhere to the following terms, upon pain of contempt:

 Confidential Identity Information

1.      “Confidential Identity Information” is hereby defined as (i) the identities of Plaintiffs Jane
        Doe, Luke Loe, Richard Roe, and Mary Moe, and (ii) any documents, information, or
        materials that may reasonably be expected to lead to the identification of those Plaintiffs as
        the individuals who filed the action.

2.      Any person subject to this Order shall not disclose Confidential Identity Information to
        anyone else except as this Order expressly permits, and shall take all due precautions to
        prevent the unauthorized or inadvertent disclosure.

 Discovery Materials May Be Designated as Confidential and/or Confidential Identity
 Information

3.      A person producing “Discovery Material” (i.e., information of any kind provided in the
        course of discovery in this action) may designate as Confidential any material or portion
        thereof that contains trade secrets, proprietary business information, competitively sensitive
        information, or other information the disclosure of which would, in the good faith judgment
        of the designating person, be seriously detrimental to the producing person’s business or
                                                     1
       Case 1:18-cv-09936-LGS Document 112 Filed 09/10/19 Page 2 of 7



     personal interests. A person producing Discovery Material may designate as Confidential
     Identity Information any material or portion thereof that, in the good faith opinion of the
     producing person, meets the definition of Confidential Identity Information in paragraph 1
     above.

4.   Any person subject to this Order who receives from any other person any Discovery
     Material that is designated as Confidential or Confidential Identity Information (together,
     “Protected Material”) shall not disclose such Protected Material to anyone else except as
     expressly permitted hereunder. Protected Material shall be used solely in connection with
     the litigation of this action and for no other purpose whatsoever, provided that nothing in
     this Order shall limit disclosure or use by a producing person of its own Protected Material.

5.   Where the portion of Discovery Material constituting Protected Material is reasonably
     separable from the non-Protected Material portion, only the portion constituting Protected
     Material shall be so designated. Any party that intends to use only non-Protected Material
     portions of a document containing Protected Material as part of a motion, or at a deposition
     or trial, may request that the producing party provide a redacted version of that document.
6.   With respect to the protected portion of any Discovery Material other than deposition
     transcripts and exhibits, the producing person or that person’s counsel may designate
     Discovery Material or any portion thereof as “Confidential” or “Confidential Identity
     Information” by stamping or otherwise clearly marking as “Confidential” or “Confidential
     Identity Information,” respectively, the protected document or portion in a manner that will
     not interfere with legibility or audibility. Deposition testimony may be designated as
     Confidential and/or Confidential Identity Information either on the record during the
     deposition or in writing within five business days of receipt of the transcript. If so
     designated, the final transcript of the designated testimony shall be bound in a separate
     volume and bear the notation “Confidential Information Governed by Protective Order,”
     “Confidential Identity Information Governed by Protective Order,” or “Confidential
     Information and Confidential Identity Information Governed by Protective Order.”

7.   If at any time prior to the trial of this action, a producing person believes in good faith that
     Discovery Material or a portion thereof that that person previously produced without
     limitation should be designated as “Confidential” and/or “Confidential Identity
     Information,” the producing person may so designate that material or portion by promptly
     notifying all parties in writing. Such designated Discovery Material will thereafter be
     treated as Confidential and/or Confidential Identity Information under the terms of this
     Order. In addition, the producing person shall provide each other party with replacement
     versions of such Discovery Material that bears the appropriate designation within two
     business days of providing such notice.

8.   Any party may designate, as Confidential or Confidential Identity Information, Discovery
     Material produced by another party without such a designation, provided that such
     Discovery Material contains the designating party’s own Confidential or Confidential
     Identity Information. Such designation shall be accomplished by providing written notice
     to all receiving parties identifying the Discovery Material whose designation is be affected.
     In addition, the designating party shall provide all receiving parties with replacement
     versions of such Discovery Material that reflect the new designation.
                                                 2
             Case 1:18-cv-09936-LGS Document 112 Filed 09/10/19 Page 3 of 7



 Who May Receive Protected Material

9.         No person subject to this Order, other than the producing person, shall disclose any
           Confidential Discovery Material to any other person whomsoever, except to:

              a. the parties to this action;

              b. counsel retained specifically for this action, including any paralegal, clerical, or
                 other assistant employed by such counsel to work on this action, and in-house
                 counsel for the Trump Corporation;

              c. as to any document, its author, its addressee, and any other person shown on the
                 face of the document as having received a copy;

              d. any witness who counsel for a party in good faith believes may be called to testify
                 at trial or deposition in this action, provided such person, other than those persons
                 set forth in subparagraphs 9(a) and (c), has first executed a Non- Disclosure
                 Agreement in the form annexed hereto;

              e. any person retained by a party to serve as an expert witness or consultant or
                 otherwise provide specialized advice to counsel in connection with this action,
                 provided such person has first executed a Non-Disclosure Agreement in the form
                 annexed hereto, and further provided that any such support staff are subject to
                 contractual or professional duties of confidentiality with respect to such material;

              f. stenographers and video technicians engaged to transcribe or record depositions
                 conducted in this action, provided such persons are subject to contractual or
                 professional duties of confidentiality with respect to such material;

              g. independent photocopying, graphic production services, or other litigation support
                 services employed by the parties or their counsel to assist in this action, including
                 computer service personnel performing duties in relation to a computerized
                 litigation system, provided such persons are subject to contractual or professional
                 duties of confidentiality with respect to such material;

              h. the Court and its staff;

              i. any mediators engaged by the parties; and

              j. any other person whom the producing person, or other person designating the
                 Discovery Material as Confidential, agrees in writing may have access to such
                 Confidential Discovery Material.

     10.    No person subject to this Order, other than the Plaintiff whose identity is being protected,
            shall disclose any Confidential Identity Information to any other person whomsoever,
            except to:

                                                     3
         Case 1:18-cv-09936-LGS Document 112 Filed 09/10/19 Page 4 of 7



          a. any person referred to in subparagraphs 9 (a), (b), (e), (f), (g), (h), and (i) above;

          b. any non-party witness who counsel for a party in good faith believes may be called
             to testify at trial or deposition in this action, and who counsel for a party in good
             faith believes needs access to Confidential Identity Information in order to provide
             relevant testimony, provided such person has first executed a Non- Disclosure
             Agreement in the form annexed hereto;

          c. any non-party recipient of a subpoena issued pursuant Federal Rule of Civil
             Procedure 45 who counsel for a party in good faith believes needs access to
             Confidential Identity Information in order to provide relevant documents or
             testimony, provided such person has first executed a Non-Disclosure Agreement in
             the form annexed hereto;

          d. any other person who the Plaintiff whose identity is being protected agrees in
             writing may have access to such Confidential Identity Information, provided such
             person has first executed a Non-Disclosure Agreement in the form annexed hereto.

11.    Prior to the disclosure of any Confidential Discovery Material or Confidential Identity
       Information to any person referred to in subparagraphs (9)(d) and (e), and 10(b), (c), and
       (d) above, such person shall be provided by counsel with a copy of this Protective Order
       and shall sign a Non-Disclosure Agreement, in the form annexed hereto, stating that that
       person has read this Order and agrees to be bound by its terms. To the extent that any such
       person refuses to sign the Non-Disclosure Agreement, a party may seek proper recourse
       including, but not limited to, an order directing that such person is subject to the terms set
       forth herein. Counsel shall retain each signed Non-Disclosure Agreement, hold it in
       escrow, and produce it to opposing counsel, upon request, either prior to such person being
       permitted to testify (at deposition or trial) or at the conclusion of the case, whichever comes
       first.

12.    Nothing herein shall restrict a qualified recipient from making working copies, abstracts,
       digests, or analyses of Protected Material for use in connection with this action, and such
       working copies, abstracts, digests, and analyses of Protected Material shall be deemed to
       have the same level of protection as such Protected Materials has under this Order.

13.    In the event any person having possession, custody, or control of any Protected Material
       produced in this action receives a subpoena or other process or order to produce such
       information, such subpoenaed person or entity shall promptly notify the attorneys of record
       of the producing party and furnish those attorneys with a copy of said subpoena or other
       process or order. Nothing in this Order shall be construed to require the party to whom the
       subpoena or other process or order is directed to give written notice where prohibited by
       law.

 No Contact of Plaintiffs by Defendants

 14.    Under no circumstances shall any Defendant or agent of any Defendant, other than
        Defendants’ counsel of record acting in accordance with applicable rules, contact (or
                                                  4
         Case 1:18-cv-09936-LGS Document 112 Filed 09/10/19 Page 5 of 7



        direct others to contact) any Plaintiff.
 Objecting to Designations of Confidential Material

15.    Any person who objects to any designation of Confidential Material may at any time prior
       to trial serve upon the designating person and all other parties a written notice stating the
       grounds of the objection. The designating person and objecting person shall meet and
       confer within 7 days of such notice. In absence of an agreement otherwise, the Confidential
       Material will lose its designation 14 days after the written notice of objection, unless the
       designating party seeks affirmative relief from the Court, in which case the Confidential
       Material will retain its designation until the Court resolves the dispute. The designating
       party shall bear the burden of demonstrating the propriety of its designation.

 Filing Protected Material in These Actions

16.    If a party wishes to file Confidential Material with the Court, the party shall submit the
       Confidential Material to the Court in accordance with the procedures for redacted and
       sealed filings set forth in section I.C.3 of the Court’s Individual Rules and Practices in Civil
       Cases. The party with the interest in confidential treatment bears the burden of persuasion.

17.    If a party wishes to file Confidential Identity Information with the Court, the party shall
       redact all Confidential Identity Information in its public filing, and shall file an unredacted
       copy in accordance with section I.C.3. of the Court’s Individual Rules and Practices in
       Civil Cases. Given the Court’s prior orders permitting Plaintiffs to proceed under
       pseudonyms, a party need not seek leave from the Court in order to file Confidential
       Identity Information in redacted form.

18.    Plaintiffs should be referred to by their respective pseudonyms in all court filings,
       discovery requests, and correspondence between persons permitted to receive Confidential
       Identity Information under paragraphs 9 and 10 above.

 Inadvertent Disclosure of Privileged Materials

19.    Pursuant to Rule 502 of the Federal Rules of Evidence, if, in connection with this litigation,
       and despite having taken reasonable steps to prevent the disclosure of information that it
       claims is subject to a claim of attorney-client privilege or attorney work product, a
       producing person inadvertently discloses information subject to a claim of attorney-client
       privilege or attorney work product (“Inadvertently Disclosed Information”), such
       disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture of any claim of
       privilege or work product protection with respect to the Inadvertently Disclosed Information
       and its subject matter.

20.    If a disclosing person makes a claim of inadvertent disclosure, all receiving persons shall,
       within five business days, return or destroy all copies of the Inadvertently Disclosed
       Information, and provide a certification of counsel that all such information has been
       returned or destroyed.

21.    Within five business days of the notification that such Inadvertently Disclosed Information
                                                   5
          Case 1:18-cv-09936-LGS Document 112 Filed 09/10/19 Page 6 of 7



       has been returned or destroyed, the disclosing person shall produce a privilege log with
       respect to the Inadvertently Disclosed Information.

22.    If a receiving person thereafter moves the Court for an order compelling production of the
       Inadvertently Disclosed Information, that motion shall be filed under seal, and shall not
       assert as a ground for entering such an order the mere fact of the inadvertent production.
       The disclosing person retains the burden of establishing the privileged or protected nature of
       any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any
       party to request in camera review of the Inadvertently Disclosed Information.

 Right to Assert Other Objections

23.    This Order shall not prejudice the rights of any party or non-party to this action to: (a)
       oppose production of any information on the ground of the attorney-client privilege, the
       attorney work product doctrine, non-responsiveness, or any privilege or immunity
       recognized by this Court or the courts of the State of New York, nor shall it be deemed a
       waiver of any objection to such production; (b) object to the production of documents or
       information it considers to be outside the scope of discovery; or (c) object to the
       authenticity or admissibility into evidence of any document, testimony, or other evidence
       subject to this Order.

 Severability and Retention of Jurisdiction

24.    The invalidity or unenforceability of any provision of this Order shall not affect the validity
       or enforceability of any other provision of this Order, which shall remain in full force and
       effect.

25.    In the event that the Court determines that Plaintiffs shall not longer be permitted to
       proceed under pseudonyms, the provisions of this Order relating to Confidential Identity
       Information will be deemed to no longer apply. Such a determination will not excuse any
       prior violation of those provision relating to Confidential Identity Information or in any
       way limit the Court’s authority to impose sanctions for such a prior violation.

26.    This Court shall retain jurisdiction over all persons subject to this Order for so long as such
       persons are in possession, custody, or control of Protected Material and to the extent
       necessary to enforce any obligations arising hereunder or to impose sanctions for any
       contempt thereof.

       SO ORDERED without prejudice to Plaintiffs’ further application, should the need arise.


Dated: September 10, 2019
       New York, New York

                                                                 LORNA G. SCHOFIELD
                                                                 United States District Judge

                                                  6
         Case 1:18-cv-09936-LGS Document 112 Filed 09/10/19 Page 7 of 7



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                  Plaintiffs,
               v.                                        No. 1:18-cv-09936-LGS
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                Defendants.

                              NON-DISCLOSURE AGREEMENT

         I,                          , acknowledge that I have read and understand the Protective
Order in this action governing the non-disclosure of Confidential Discovery Material and
Confidential Identity Information (together, “Protected Material”). I agree that (1) I will hold in
confidence all Protected Material to the extent required by the Protective Order and agree to be
bound by the terms of that Order; (2) I will use such Protected Material only for purposes of this
litigation and for no other purpose whatsoever; and (3) I will take all due precautions to prevent
the unauthorized or inadvertent disclosure of such Protected Material.

        By acknowledging these obligations under the Protective Order, I understand that I am
submitting myself to the jurisdiction of the United States District Court for the Southern District
of New York for the purpose of any issue or dispute arising hereunder, and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of
court.

Dated:

                                                                                        [Signature]




                                                 7
